Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application Data Sheet has this application being a continuation of 15/666,396 which is incorrect.  17/008,988 should be a continuation in part of 15/666,396 because there has been additions to the specification of matter not disclosed in 15/666,396.

Double Patenting
Claims 1-16 of this application is patentably indistinct from claims 1-17 of Application No. 17/854,067. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	While instant claim 1 adds to the independent claim 1 of ‘067 the limitations of claim 17 of ‘067, the limitations do not add any further limitation to the claim 1 of ‘067 application as the cooling has to occur before, during, or after the solvent is mixed as that is all the possible temporal relations between the two events.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of copending Application No. 17/854067 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Claim 1 of ‘067 has the same scope as claim 1 of the instant application because no further limitation is added by “said cooling step occurring before and/or after the butane and at least the co-solvent is mixed and/or while the butane and at least the co-solvent is mixed”.  Before, during, or after include all the possible time relationships between the cooling and mixing. The dependent claims are all numbered the same.  Claim 17 of ‘067 is the same language that is additional to instant claim 1 that provides no further limitation to claim 1 of ‘067.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 12, and 13 of copending Application No. 17/854,067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	 The limitations of instant claims 22-25 are in claims 12 and 13 of ‘067.
	Instant claims 26 and 27 recite using N-Butane, Isobutane, and propane as the solvent.  This is claimed in claims 4 and 7 of ‘067.  A person having ordinary skill in the art would have found it obvious to have used butane, isobutane, and propane in the solvent of claims 12 and 13 of ‘067 motivated by an expectation of successfully extracting compounds.  
	The limitations of instant claim 28 are in claim 1 of ‘067.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	With regards to claim 2, claim 1 already requires that the solvent comprises at least butane.  Butane is the common name for n-butane.
	With regards to claim 3, claim 1 already requires that the solvent is butane and cosolvents.  Butane is the common name for n-butane.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-13, and 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154) in view of Franke (US 6,248,910).
	With regards to claim 1, Britt teaches a method of extracting compounds from compound-bearing plant material (rose petals 44) (para [0013]), the method comprising: cooling, to at least 35 degrees Fahrenheit or colder, a solvent mixture (cools solvent using cooling coil 22 in reservoir 20) (para [0012], [0032]), thereby providing a cooled liquid solvent mixture; transporting the cooled liquid solvent mixture from a first tank (reservoir 20) of an extraction system (10) to an extraction column (extraction tank 40) of the extraction system via a solvent line (part of piping 16) arranged between the first tank, which holds the cooled liquid solvent mixture, and the extraction column, which holds the compound-bearing plant material and is arranged downstream of the first tank (solvent is flowed from the first tank through pump 81, junction A, and into extraction tank 40 via sprayer 46; fig 2 and fig 5, para [0026]); soaking the compound-bearing plant material in the cooled liquid solvent mixture, thereby producing a solvent-extracted compound mixture (para [0026]); and transporting the solvent-extracted compound mixture from the extraction column to a collector of the extraction system (distillation tank 50) (para [0026] and fig 2 and 5).  
	Britt does not specify that the solvent is butane with co-solvents (remaining completely silent on the solvent).  Franke teaches a variety of solvents suitable for use for extracting oil from organic material (including plants) that include propane, butane (common name for n-butane), and isobutane (abstract; column 4, line 65 to column 5, line 2; column 5, lines 6-14).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used butane, propane, and/or isobutane as the solvent motivated by an expectation of successfully providing a solvent to extract oil from plant material.  Additionally, with respect to the combination of butane, propane, and/or isobutane, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to act as a solvent to extract oil from plant material). In re Kerkhoven 205 USPQ 1069.
	The combination teaches that the cooling step occurs before or after the mixing of the solvents (solvent in the reservoir 20 is chilled).
	With regards to claims 2-7, the combination results in the claimed mixtures of solvent.  
	With regards to claim 8, Britt teaches that the collector is a collection tank (50; fig 2).  
	With regards to claim 11, Britt teaches that the cooling step comprises cooling the solvent to a subfreezing temperature (below 32 Fahrenheit) (para [0032]).  The combination with Franke above teaches that het solvent includes a mixture of butane and co solvents. 
	With regards to claims 12 and 13, Britt teaches that the cooling step comprising transporting/circulating a cooling liquid from a reservoir (200) to a jacket (coil 22 can be wrapped around the tank 20) that is thermally coupled to the first tank (cools first tank 20) (para [0011], [0043], fig 2, 5, and 11).
	With regards to claim 17, Britt teaches separating at least a portion of solvent mixture from the solvent-extracted compound mixture (solvent is separated from the extracted oil in a distillation tank 50; fig 2, para [0014]), said separating step occurring before, during, Attorney Docket No.: 5217.00018and/or after the transporting the at least the portion of the solvent-extracted compound mixture step (before, during, and after include all possible time relationships; Britt teaches at least one of the relationships).
	With regards to claims 18 and 19, Britt teaches that the distillation tank (50) evaporates off the solvent leaving the extracted oil behind and teaches adjusting the temperature to avoid evaporating the oil (para [0028]).  While this does not state the exact purity of the solvent evaporated off, it would have been obvious to a person having ordinary skill in the art to adjust the parameters of the separation including temperature to achieve the desired purity of the evaporated off solvent. This separation step occurs before the solvent/oil mixture is sent to the collector when the collector is taken to be chiller tank 30 (fig 2).
	With regards to claim 20, Britt teaches heating the collector (50) for heating the solvent- extracted compound mixture to a temperature that will evaporate at least a portion of the solvent mixture from the solvent-extracted compound mixture (para [0014] and fig 2).
	With regards to claim 21, Britt teaches separating the solvent mixture from the solvent-extracted compound mixture by heating the solvent-extracted compound mixture (done in collector/distillation tank 50), thereby providing the solvent mixture in a vapor phase, and condensing the vapor-phase solvent mixture in the first tank or a second tank of the extraction system (condensed in condenser tank 30) (para [0012] and [0014]; fig 2).
	With regards to claims 22-25, Britt teaches a method of extracting compounds from compound-bearing plant material (rose petals 44) (para [0013]), the method comprising: cooling, to at least 35 degrees Fahrenheit or colder, a solvent mixture (cools solvent using cooling coil 22 in reservoir 20) (para [0012], [0032]), thereby providing a cooled liquid solvent mixture; transporting the cooled liquid solvent mixture from a first tank (reservoir 20) of an extraction system (10) to an extraction column (extraction tank 40) of the extraction system via a solvent line (part of piping 16) arranged between the first tank, which holds the cooled liquid solvent mixture, and the extraction column, which holds the compound-bearing plant material and is arranged downstream of the first tank (solvent is flowed from the first tank through pump 81, junction A, and into extraction tank 40 via sprayer 46; fig 2 and fig 5, para [0026]); soaking the compound-bearing plant material in the cooled liquid solvent mixture, thereby producing a solvent-extracted compound mixture (para [0026]); and transporting the solvent-extracted compound mixture from the extraction column to a collector of the extraction system (distillation tank 50) (para [0026] and fig 2 and 5).  Britt teaches that the cooling step comprising transporting/circulating a cooling liquid from a reservoir (200) to a jacket (coil 22 can be wrapped around the tank 20) that is thermally coupled to the first tank (cools first tank 20) (para [0011], [0043], fig 2, 5, and 11).
	Britt does not specify that the solvent is butane with co-solvents (remaining completely silent on the solvent).  Franke teaches a variety of solvents suitable for use for extracting oil from organic material (including plants) that include propane, butane (common name for n-butane), and isobutane (abstract; column 4, line 65 to column 5, line 2; column 5, lines 6-14).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used butane, propane, and/or isobutane as the solvent motivated by an expectation of successfully providing a solvent to extract oil from plant material.  Additionally, with respect to the combination of butane, propane, and/or isobutane, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to act as a solvent to extract oil from plant material). In re Kerkhoven 205 USPQ 1069.
	With regards to claims 26 and 27, the combination results in the claimed mixtures of solvent.  
	 With regards to claim 28, Britt teaches a method of extracting compounds from compound-bearing plant material (rose petals 44) (para [0013]), the method comprising: cooling, to at least 35 degrees Fahrenheit or colder, a solvent mixture (cools solvent using cooling coil 22 in reservoir 20) (para [0012], [0032]), thereby providing a cooled liquid solvent mixture; transporting the cooled liquid solvent mixture from a first tank (reservoir 20) of an extraction system (10) to an extraction column (extraction tank 40) of the extraction system via a solvent line (part of piping 16) arranged between the first tank, which holds the cooled liquid solvent mixture, and the extraction column, which holds the compound-bearing plant material and is arranged downstream of the first tank (solvent is flowed from the first tank through pump 81, junction A, and into extraction tank 40 via sprayer 46; fig 2 and fig 5, para [0026]); soaking the compound-bearing plant material in the cooled liquid solvent mixture, thereby producing a solvent-extracted compound mixture (para [0026]); and transporting the solvent-extracted compound mixture from the extraction column to a collector of the extraction system (distillation tank 50) (para [0026] and fig 2 and 5).  
	Britt does not specify that the solvent is butane with co-solvents (remaining completely silent on the solvent).  Franke teaches a variety of solvents suitable for use for extracting oil from organic material (including plants) that include propane, butane (common name for n-butane), and isobutane (abstract; column 4, line 65 to column 5, line 2; column 5, lines 6-14).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used butane, propane, and/or isobutane as the solvent motivated by an expectation of successfully providing a solvent to extract oil from plant material.  Additionally, with respect to the combination of butane, propane, and/or isobutane, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to act as a solvent to extract oil from plant material). In re Kerkhoven 205 USPQ 1069.
	The combination results in a solvent mixture that meets the claimed limitations. 
	
	

Claim(s) 9, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154) in view of Franke (US 6,248,910) as applied to claim 1 above and further in view of Bartnick et al. (US 2006/0088627).  
	With regards to claims 9 and 10, Britt teaches a pump (81) to cause the liquid solvent to flow from the tank (20) to the extraction vessel (40) (para [0017]).  Britt does not teach transporting the solvent by fluidly coupling a pressure source to the first tank, the pressure source providing a pressurized gas for transporting the cooled liquid solvent mixture from the first tank to the extraction column where the pressure source is a compressor.  
	Bartnick teaches an alternative way of moving liquid solvent is to pressurize the tank solvent is to me moved from by supplying pressurized gas such as air or nitrogen (liquid flows from high to low pressure) (para [0035]).   A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used pressurized gas to drive or help drive the solvent from the tank (20) to the extractor (40) motivated by an expectation of successfully generating the desired flow of solvent.  In order for there to be pressurized gas to supply at some point a compressor (something that pressurizes gas) was used to generate and supply the pressurized gas. Further, a person having ordinary skill in the art would have found it obvious to have used a compressor to supply the pressurized gas motivated by an expectation of successfully supplying pressurized gas to drive the desired solvent flow.
	With regards to claims 14-16, Britt does not teach using a vacuum to cause the transporting of the solvent though the system.  Bartnick teaches that generating a partial vacuum downstream from where the solvent is to be moved from can be used to transport solvent (para [0035]; solvent flows from high to low pressure).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used generating a vacuum downstream of various components in order to cause the solvent to flow or help the solvent to flow as desired from one component to the next.  The combination results in establishing a vacuum downstream of the first tank, in the extraction column, and the collector as claimed.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799